Exhibit 1 Rio de Janeiro, October 5, 2016. Brazilian Securities and Exchange Commission ( Comissão de Valores Mobiliários) Attn.: Mr. Fernando Soares Vieira Superintendent of Corporate Relations Mr. Guilherme Rocha Lopes Manager of Corporate Monitoring – 2 CC: emissores@bvmf.com.br Re: Official Letter No. 351/2016/CVM/SEP/GEA-2 Dear Sirs, In response to Official Letter No. 351/2016/CVM/SEP/GEA-2 (“ Official Letter ”), copy herein attached, which requests that Oi S.A. – In Judicial Reorganization (“ Oi ” or “ Company ”) provide clarifications in connection with the news published in Jornal O Globo on October 4, 2016, with the title " Vulture Fund Elliot wants to invest R$10 billion in Oi ,” the Company clarifies the following: Oi clarifies that is it was approached by the fund mentioned in such news report looking to make a capital contribution to Oi, but the conversations initiated between the Company and the fund did not progress further, nor did they result in a firm proposal. Oi has no knowledge of negotiations currently underway between the Company and such fund. Oi reiterates it commitment to maintaining its shareholders and the Market informed with respect to the subject matters addressed herein and is at the disposal of the Brazilian Securities and Exchange Commission for further clarifications. Sincerely, Oi S.A. – In Judicial Reorganization Ricardo Malavazi Martins Chief Financial Officer and Investor Relations Officer. Rua Humberto de Campos, 425 – 8th floor Rio de Janeiro - CEP 22430-190 State of Rio de Janeiro www.oi.com.br Official Letter 351/2016/CVM/SEP/GEA-2 Rio de Janeiro, October 4, 2016. To: Mr. RICARDO MALAVAZI MARTINS Investor Relations Officer OI S.A. Rua Humberto de Campos, 425, 8th Floor − Leblon CEP: 22430-190− Rio de Janeiro, RJ
